Name: Commission Regulation (EEC) No 1474/77 of 30 June 1977 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  agri-foodstuffs
 Date Published: nan

 1 . 7 . 77 Official Journal of the European Communities No L 163/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1474/77 of 30 June 1977 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2), and in particular Articles 3 and 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 938/77 of 29 April 1977 (3), as last amended by Regulation (EEC) No 1429/77 (&lt;); Whereas on 1 July 1977 the 1977/78 sugar year begins ; whereas the new prices of sugar have to be taken into account from that date for the calculation of the monetary compensatory amounts applicable to products in the sugar sector and to certain products and goods covered by Regulation (EEC) No 1059/69 (5 ) ; whereas account must also be taken of the fact that from 1 July 1977 the new representative rates fixed in Regultion (EEC) No 878/77 (6) are appli ­ cable in the sugar sector ; whereas this opportunity should be taken to clarify certain points ; Whereas the Council , by Regulation (EEC) No 1 1 1 1 /77 of 17 May 1977 (7), laid down common provi ­ sions for isoglucose ; whereas isoglucose is a direct substitute for liquid sugar obtained by processing sugar beet or cane ; whereas it is in direct competition with liquid sugar, for which monetary compensatory amounts are fixed by Regulation (EEC) No 938/77 ; Whereas, therefore, since monetary compensatory amounts exist for sugar, such amounts should also be fixed , for isoglucose ; whereas, if such amounts were not fixed , there could be disturbances in trade in the product in question ; whereas Regulation (EEC) No 938/77 should therefore be supplemented ; Whereas Commission Regulation (EEC) No 800/77 of 20 April 1977 (8), as amended by Regulation (EEC) No 987/77 (9), introduced new monetary compensatory amounts for certain goods covered by Regulation (EEC) No 1059/69 ; whereas those amounts are due to take effect on 4 July 1977 ; Whereas the second subparagraph of Article 4 ( 1 ) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts ( 10), as last amended by Regulation (EEC) No 1 234/77 ("), lays down that the monetary compensatory amount must be calcu ­ lated on the basis of the common price ; whereas in the sugar sector amendments introduced with effect from 1 July 1977 make it necessary to take into consideration the intervention price plus the amount of the levy collected on sugar of Community origin under the arrangements for the reduction of storage costs ; Whereas, to make possible the application of the new monetary compensatory amounts introduced by Regu ­ lation (EEC) No 800/77, the said amounts should be fixed by reference to changes in the exchange rates referred to in Article 2 ( 1 ) of Regulation (EEC) No 974/71 and to the new representative rates fixed in Council Regulation (EEC) No 878/77 ; whereas, in the interests of clarity, Part 8 of Annex I should be re ­ published ; Whereas the Management Committees for Sugar and for Isoglucose have not delivered an opinion within the time limit set by their chairmen ; whereas the(') OJ No L 106, 12. 5 . 1971 , p. 1 .2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . (3 ) OJ No L 110, 30 . 4 . 1977, p . 6 . ( «) OJ No L 160 , 30 . 6 . 1977, p . 44 . ( 8) OJ No L 97, 21 . 4. 1977, p . 18 . H OJ No L 118 , 11 . 5 . 1977, p . 12 . ( 10) OJ No L 139, 30 . 5 . 1975, p . 37 . (") OJ No L 143 , 10 . 6 . 1977, p . 9 . (5 ) OJ No L 141 , 12. 6 . 1969, p. 1 . (6) OJ No L 106, 29 . 4 . 1977, p. 27 . ( 7) OJ No L 134, 28 . 5 . 1977, p. 4 . No L 163/2 Official Journal of the European Communities 1 . 7 . 77 measures provided for in this Regulation are in accor ­ dance with the opinions of all the other relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 1 . Parts 7 and 8 of Annex I to Regulation (EEC) No 938 /77 are hereby amended to read as shown in Annex I to this Regulation . 2 . Annex II to Regulation (EEC) No 938/77 is replaced by Annex II to this Regulation . Article 2 The following is added to the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1380/75 : 'However, in the sugar sector, it is calculated on the basis of the intervention price plus the amount of the levy collected on sugar of Community origin under the arrangements for the reduction of storage costs .' Article 3 This Regulation shall enter into force on 1 July 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1977. For the Commission Finn GUNDELACH Vice-President No L 163/31 . 7 . 77 Official Journal of the European Communities ANNEXE I  ANNEX I  ANHANG I  ALLEGATO I  BIJLAGE I  BILAG I PARTIE 7  PART 7  TEIL 7  PARTE 7*  DEEL 7  DEL 7 SECTEUR DU SUCRE ET DE L'ISOGLUCOSE  SUGAR AND ISOGLUCOSE SEKTOR ZUCKER UND ISOGLUKOSE  SETTORE ZUCCHERO E ISOGLUCOSIO SECTOR SUIKER EN ISOGLUCOSE  SUKKER OG ISOGLUCOSE Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¥hrungsausgleichsbetrÃ ¥ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation (') Amounts to be charged on imports and granted on exports (') BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden (') Importi da riscuotere all'importazione e da concedere all'esportazione (') Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen (') BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel (') Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation (') Amounts to be granted on imports and charged on exports C ) BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden (') Importi da concedere all'importazione e da riscuotere all'esportazione {') Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen (') BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel C ) Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM FB/Flux Fl. £ £ Lit FF 1 2 3 4 5 6 7 8 A. SUCRE  SUGAR ZUCKER  ZUCCHERO SUIKER  SUKKER  100 kg  17.01 A (2) 6,30 17,0 1,17 4,661 0,837 3 750' 20,62 17.01 A (3 ) 8,86 23,9 1,65 6,556 1,177 5 274 29,00 17.01 B (") 7,39 20,0 1,38 5,472 0,983 4 402 24,21 par 1 % de teneur en saccharose et par 100 kg net du produit en cause ( 6) by 1 % of sucrose content and by 100 ke net of that product (6 ) je 1 v . H. Saccharosegehalt und ie 100 kg netto des betreffenden Erzeugnisses (5 ) per 1 % del tenore di saccarosio e per 100 kg netti di prodotto in questione (5) per 1 % van het gehalte aan saccharose en. per 100 kg netto van het bedoelde produkt (s ) ved hver hele procent saccharoseindhold og ved 100 kg netto af det omhandlede produkt ( 5 ) 17.02 ex D II ( 6) 0,0886 0,2390 0,0165 0,0656 0,0118 52,74 0,2900 17.02 E 0,0886 0,2390 0,0165 0,0656 0,0118 52,74 0,2900 17.02 ex F (7) 0,0886 0,2390 0,0165 0,0656 0,0118 52,74 0,2900 17.02 ex C 11 ( 8) 0,0886 0,2390 0,0165 0,0656 0,0118 52,74 0,2900 B. ISOGLUCOSE  ISOGLUCOSE ISOGLUKOSE  ISOGLUCOSIO ISOGLUCOSE  ISOGLUCOSE  pour 100 kg tie matiÃ ¨re sÃ ¨che  for 100 kg on dry matter   je 100 kg Trockenstoff   per 100 kg di materia secca -  per 100 kg droge stof   for UK) kg tÃ ¸rstof  1 7.02 D I 17.05 C I 8,86 8,86 23,9 23,9 1,65 1,65 6,556 6,556 1,177 1,177 5 274 5 274 29,00 29,00 No L 163/4 Official Journal of the European Communities 1 . 7. 77 C ) Aucun montant compensatoire monÃ ©taire n'est appliquÃ © au sucre exportÃ © vers les pays tiers en vertu de l'article 26 du rÃ ¨glement (CEE) n ° 333074 . Toutefois , il est perÃ §u lorsque les formalitÃ ©s douaniÃ ¨res d'exportation sont accomplies dans un Ã tat membre autre que celui dans lequel le certificat d'exportation a Ã ©tÃ © dÃ ©livrÃ © . {*) wanneer het rendement van de ruwe suiker verschilt van die in de definitie van de standaardkwaliteit zoals bedoeld in Verordening (EEG) nr . 431 /68 (PB nr . L 89 van 10 . 4 . 1968 , blz . 3 ), wordt het monetair compenserend bedrag overeenkomstig de bepalingen van artikel 2 van Verordening (EEG) nr. 837/68 (PB nr . L 151 van 30 . 6 . 1968 , blz . 42) aangepast . (') No monetary compensatory amount shall be applied to sugar exported to non-member countries pursuant to Article 26 of Regu ­ lation (EEC) No 3330/74 . It shall be levied , however, where the customs export formalities are completed .in a Member State other than that in which the export licence was issued . (') Hvis udbyttet af rÃ ¥sukker er forskellig fra udbyttet af den standardkvalitet, som er defineret i forordning ( EÃF) nr . 431 /68 (EFT nr. L 89 af 10 . 4 . 1968 , s . 3 ), tilpasses det monetÃ ¦re udligningsbelÃ ¸b i overensstemmelse med artikel 2 i forordning (EÃF) nr . 837/68 (EFT nr. L 51 af 30 . 6 . 1968 , s . 42). (') Kein Ausgleichsbetrag wird angewandt auf Zucker, der gemÃ ¤Ã  Arti ­ kel 26 der Verordnung (EWG) Nr . 3330/74 nach DrittlÃ ¤ndern aus ­ gefÃ ¼hrt wird . Der WÃ ¤hrungsausgleichsbetrag wird jedoch erhoben , wenn die AusfuhrzollfÃ ¶rmlichkeiten in einem anderen Mitgliedstaat als demjenigen abgewickelt werden , in dem die Ausfuhrlizenz erteilt wurde . ( s ) La teneur en saccharose , y compris la teneur en d'autres sucres calculÃ ©s en saccharose , est dÃ ©terminÃ ©e conformÃ ©ment aux dispositions de l'article 7 paragraphe 2 au rÃ ¨glement (CEE) n ° 837/68 lors d'une importation et conformÃ ©ment aux dispositions de l'article 13 du rÃ ¨glement (CEE) n0 394/70 lors d'une exportation . (') Allo zucchero esportato verso i paesi terzi in virtÃ ¹ dell'articolo 26 del regolamento (CEE) n . 3330/74 non si applica alcun importo compensativo monetario . Quest'ultimo viene tuttavia riscosso se le formalitÃ doganali d'esportazione sono espletate in uno Stato mem ­ bro diverso da quello in cui Ã ¨ stato rilasciato il titolo d'esporta ­ zione . The sucrose content , including other sugars expressed as sucrose , shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . Der Gehalt an Saccharose , einschlieÃ lich des Gehalts an anderem als Saccharose berechnetem Zucker, wird bei einer Einfuhr in Uberein ­ stimmung mit Artikel 7 Absatz 2 der Verordnung (EWG) Nr . 837/68 und bei einer Ausfuhr mit Artikel 13 der Verordnung (EWG) Nr. 394/70 bestimmt . (') Er wordt geen monetair compenserend bedrag toegepast op suiker die overeenkomstig artikel 26 van Verordening (EEG) nr. 3330/74 wordt uitgevoerd naar derde landen . Dit bedrag wordt echter wel geheven wanneer de douaneformaliteiten bij uitvoer in een andere Lid-Staat worden vervuld dan die waarin het uitvoercertificaat is afgegeven . (') Intet udligningsbelÃ ¸b finder anvendelse pÃ ¥ sukker , der udfores til tredjelande i henhold til artikel 26 i forordning (EÃF) nr. 3330/74 . Det opkrÃ ¦ves imidlertid , nÃ ¥r toldbehandlingen ved udfÃ ¸rsel er ble ­ vet foretaget i en anden medlemsstat end den , hvor eksportlicensen er blevet udstedt . Il tenore di saccarosio , compreso il tenore di altri zuccheri calcolati in saccarosio , Ã ¨ determinato conformemente alle disposizioni dell ' articolo 7, paragrafo 2 , del regolamento (CEE) n . 837/68 qualora si tratti di un'importazione e conformemente alle disposizioni dell ' articolo 13 del regolamento (CEE) n . 394/70 qualora si tratti di un'esportazione .  Het gehalte aan saccharose ; inclusief het in saccharose uitgedrukt gehalte aan andere suikers , wordt bepaald overeenkomstig artikel 7, lid 2 , van Verordening (EEG) nr . 837/68 bij invoer, en overeen ­ komstig artikel 13 van Verordening (EEG) nr. 394/70 bij uitvoer . Indholdet af saccharose , herunder indholdet af andet som saccharose beregnet sukker , fastsÃ ¦ttes i henhold til bestemmelserne i artikel 7, stk . 2 , i forordning (EÃF) nr . 837/68 ved indfÃ ¸rsel og i henhold til bestemmelserne i artikel 13 i forordning (EÃF) nr . 394/70 ved udfÃ ¸rsel .' ( ! ) DÃ ©naturÃ © . Denatured . Denaturiert . Denaturati . Gedenatureerd . Denatureret . (  ') Non denature . Undenatured . ( 6 ) Autres sucres et sirops , Ã l'exclusion du sorbose . ¢ Other sugars and syrups excluding sorbose . Nicht denaturiert . Non denaturati . Niet gedenatureerd . Ikke denatureret . Andere Zucker und Sirupe , ausgenommen Sorbose . Altri zuccheri e sciroppi , escluso il sorbosio . Andere suikers en stropen , met uitzondering van sorbose . Andet sukker og sirup , med undtagelse af sorbose . (') Sucres de la position tarifaire 17.01 caramÃ ©lisÃ ©s . (*) Lorsque le rendement du sucre brut s Ã ©carte de celui de la dÃ ©finition de la qua ­ litÃ © type visÃ ©e au rÃ ¨glement (CEE) il " 431 /68 (JO n" L 89 du 10 . 4 . 1968 , p . 3 ), le montant compensatoire monÃ ©taire est adoptÃ © conformÃ ©ment aux disposi ­ tions de l'article 2 du rÃ ¨glement (CEE) n « 837/68 (JO L 151 du 30 . 6 . 1968 , p . 42). Caramelized sugars coming under tariff heading No 17.01 . Zucker der Tarifnummer 17.01 , karamelisiert . Zuccheri della voce tariffaria 17.01 , caramellati . Karamel uit suiker van post 17.01 . (') Where the yield of the raw sugar differs from that of the standard quality de ­ fined by Regulation ( EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3 ) the monetary compensatory amount shall be adjusted in accordance with the pro ­ visions of Article 2 of Regulation ( EEC) No 837/68 (O | No L 151 , 30 . 6 . 1968 , p. 42 ). Karamel under pos . 17.01 . C ) Autres , a l'exclusion des mÃ ©lasses aromatisÃ ©es ou additionnÃ ©es de colorants . Other, excluding molasses containing added flavouring or colouring material . ( 4 ) Weicht das Rendement des Rohzuckers von der in der Verordnung ( EWG ) Nr . 4.11 / 68 (ABI . Nr . L SV vom 10 . 4 . IV6K . S. *&gt;) definierten StandardqualitÃ ¤t ab . so wird der WÃ ¤hrungsausgleichsbetrag entsprechend den Bestimmungen des Ar ­ tikels 2 der Verordnung ( EWG ) Nr . H.17/6X (ABI . Nr . L \ S \ vom .M &gt;. 6 .. I96K , S. 42) angepaÃ t . Andere , ausschlieÃ lich Melassen , aromatisiert oder gefÃ ¤rbt . Altri , esclusi i melassi aromatizzati o colorati . Andere , met uitzondering van melasse , gearomatiseerd of met toe ­ gevoegde kleurstoffen . (*) Allorquando la resa dello zucchero greggio si discosta da quella della defini ­ zione della qualitÃ tipo di cui al regolamento (CEE ) 11 . 431 /68 (CU il . L 89 del 10 . 4 . I96X . pag . 3 ), l'importo compensativo monetario Ã ¨ adattato in conformitÃ delle disposizioni dell'articolo 2 del regolamento (CEF.) n . 837/68 (GU n . I. 151 del 30 . 6 . 1968 , pag . 42 ). Andre , med undtagelse af melasse , tilsat smagsstoffer eller farve ­ stoffer . 1 . 7 . 77 Official Journal of the European Communities No L 163/5 PARTIE 8  PART 8  TEIL 8  PARTE 8'  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) No 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG*) Nr . 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/ 69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr . 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts  WÃ ¤hrungsausgleichsbetrÃ ¤ge Importi compensativi monetari  Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique / Luxembourg FB/ Flux / 100 kg Nederland Fl./ 1 00 kg United Kingdom r/ 100 kg Ireland i'/ 1 00 kg Italia Lit / 100 kg France FF/ 1 00 kg 1 2 . 3 4 S ' 6 7 « 1 7.04 D I a) Q 7,23 . . 15,50 1,06 4,102 1,699 4 902 22,01 17.04 D I b) 1 f) 3,38 ' "   2,299 0,568 2 107 10,79 17.04 D I b) 2 0 4,84   3,284 0,822 3 029 15,46 17.04 D I b) 3 aa) Q 6,31 15,50 1,08 4,270 1,076 3 950 20,13 17.04 D I b) 3 bb) Q .; 6,64 16,50 1,13 4,419 1,175 4 177 21,15 17.04 D I b) 4 Q 7,49 18,50 1,29 5,090 1,262 4 675 23,91 17.04 D I b) 5 Q 7,79 20,00 1,37 5,416 1,243 4 808 25,04 1 7.04 D I b) 6 Q 8,09 21,00 1,45 5,742 1,225 4 941 26,17 1 7.04 D I b) 7 Q 8,11 .21,50 1,49 5,903 1,137 4 877 26,42 1 7.04 D I b) 8 O 8,41 23,00 1,57 6,228 1,1 18 5011 27,55 17.04 D II a) 0 12,52 30,50 2,12 8,508 2,201 7 898 39,77 17.04 D II b) 1 Q 10,56 28,00 1,92 7,777 1,514 6 383 34,30 17.04 D II b) 2 Q 12,47 32,50 2,25 9,090 1,827 7 569 40,42 17.04 D II b) 3 Q 11,86 31,50 2,16 8,702 1,689 7 160 38,58 1 7.04 D II b) 4 Q 9,96 27,00 1,85 7,436 1,320 5 930 32,61 18.06 B IQ 4,62 12,50 0,86 3,585 0,615 2 753 15,14 1 8.06 B II a) f) 10,03 27,00 1,87 7,611 1,324 5 973 32,84 18.06 B II b) Q 14,34 38,50 2,67 10,898 1,892 8 539 46,95 18.06 C I (*) 10,80 27,50 1,90 7,675 1,724 6 675 34,71 18.06 C II a) 1 Q 3,99   2,950 0,530 2 373 13,05 1 8.06 C II a) 2 Q 4,87 13,00 0,91 3,606 0,648 2 901 15,95 18.06 C II b) l (') 8-, 8 2 24,00 1,64 6,619 1,168 5 253 28,88 1 8.06 C II b) 2 O 10,61 28,50 1,98 7,988 1,405 6 322 34,76 1 8.06 C II b) 3 Q 12,33 33,00 2,29 "9,304 1,630 7 341 40,37 1 8.06 C II b) 4 Q 14,48 39,00 2,70 10,947 1,914 8 624 47,42 . No L 163/6 Official Journal of the European Communities 1 . 7 . 77 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation ' Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique / Luxembourg Nederland United Kingdom Ireland Italia France DM/ 1 00 kg FB/ Flux / 100 kg FI. / I00 kg £/ 100 kg £/ 100 kg Lit / 100 kg FF/ 1 00 kg I 2 3 4 .S 6 7 « 18.06 D I a ) 17,74 (') 48,00 ( ¢) 3,30 (  ) 1 4,274 (') 2,359 (&gt;) 10 568 ( i ) 58,10 (') 18.06 D I b ) 17,74 48,00 3',30 14,274 2,359 10 568 58,10 18.06 D II a ) 1 10,17 27,50 1,89 7,661 1,346 6 058 33,31 18.06 D II a ) 2 10,17 27,50 1,89 7,661 1,346 6 058 33,31 18.06 D II b ) 1 31,40 84,50 5,84 23,937 4,139 18 703 102,84 18.06 D II b) 2 aa ) 17,08 46,00 3,18 12,919 2,256 10 17 ] 55,92 18.06 D II b ) 2 bb ) 31,40 84,50 5,84 23,937 4,139 18 703 102,84 18.06 D II c ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) (2 ) (2 ) (2 ) 19.04 6,86 14,50 1,01 3,896 1,614 4 656 20,90 19.08 B I a) 0 4,43   3,278 0,589 2 637 14,50 19.08 Bib) C) 7,97 21,50 1,48 5,901 1,060 4 747 26,10 19.08 B II a) ( ¢) 2,38   1,302 0,581 1 61 1 7,23 19.08 B II b) 1 ( ¢) 4,59   2,941 0,875 2 929 14,48 1 9.08 B lib) 2 (') 11,68 (3 ) 30,00 ( 3 ) 2,08 (3 ) 8,038 ( 3 ) 1,802 ( 3 ) 7 1 54 (3 ) 37,71 (3 ) 19.08 B lie) 1 O 5,47 13,50 0,93 3,596 0,993 3 457 1 7,38 19.08 B lie) 2f) 1 2,57 ( 3 ) 32,50 ( 3 ) 2,25 ( 3 ) 8,694 ( 3 ) 1,920 ( 3 ) 7 681 (3 ) 40,61 (3 ) 19.08 B II d) 1 O 6,80 17,00 i;i7 ¢ '4,580 1,170 4 248 21,73 19.08 B II d) 2 0 13,90 ( 3 ) 36,00 (3 ) 2,49 (3 ) 9,677 ( 3 ) 2,096 (3 ) 8 473 ( 3 ) 44,96 ( 3 ) 19.08 B III a) 1 O 4,16   ' 2,278 1,017 2 819 12,66 19.08 Bill a) 2 0 13,02 (3) 33,00 (3 ) 2,26 ( 3 ) 8,650 (3 ) 2,175 (3) 8 1 00 ( 3 ) 41,69 ( 3 ) 19.08 Bill b) 1 o 5,48 1 2,50 0,86 ¢ 3,261 1,193 3 610 17,01 19.08 B III b) 2 0 1 2,58 ( 3 ) 31,50 ( 3 ) 2,18 ( 3 ) 8,359 ( 3 ) 2,120 ( 3 ) 7 835 ( 3 ) 40,24 ( 3 ) 19.08 B III c) 1 0 7,70 1 8,50 1,27 ' 4,901 1,488 4 929 24,26 19.08 B III c) 2 0 13,46 ( 3 ) 34,50 ( 3 ) 2,38 (3 ) 9,1 82 ( 3 ) 2,1 38 ( 3 ) 8 285 ( 3 ) 43,32 (3 ) 19.08 B IV a) 10 5,94 12,50 0,87 3,254 1,453 4 027 18,08 19.08 B IV a) 2 0 10,67 25,50 1,75 6,653 2,070 6 843 33,57 19.08 B IV b) 1 0 6,67 15,00 1,0$ 3,912 1,484 4 415 20,62 19.08 B IV b) 2 0 12,94 32,00 2,22 8,473 2,258 8 117 41,24 19.08 B V a) 0 7,12 1 5,00 1,05 3,905 1,743 4 832 21,70 19.08 BVb)0 7,42 1 6,50 1,13 4,235 1,716 4 957 22,79 21.07 C I (*) 4,62 1 2,50 0,86 3,585 0,615 2 753 15,14 21.07 C II a) 0 1 0,03 27,00 1,87 7,61 1 1,324 5 973 32,84 21.07 C lib) 0 1 4,34 38,50 2,67 10,898 1,892 8 539 46,95 21.07 D I n ) 1 21,67 58,50 4,03 1 7,509 2,881 12 909 70,98 21.07 D I a ) 2 32,31 87,00 6,01 24,651 4,258 19 245 105,81 21.07 D 1 b) 1 1,93   1 ,556 0,256 1 147 6,31 21.07 D I b ) 2 3,95   3,013 0,520 2 352 12,93 21.07 D I b ) 3 28,72 77,50 5,35 21,912 3,785 17 106 94,06 21.07 D II a ) 1 24,08 ( 4 ) 65,00 H 4,48 (4) 1 9,455 (&lt;) 3,202 H 1 4 343 ( 4 ) 78,86 (4 ) 21.07 D II a ) 2 34,92 94,50 6,50 28,209 4,642 20 797 1 14,35 1 . 7 . 77 Official Journal of the European Communities No L 163/7 Numero du tarif douanier commun CCT Heading No Nr. des Gemeinsamen Zolltarifs  Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants a percevoir a l' importation el a octroyer a l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants a octroyer a l' importation et a percevoir a l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/ Flux / 100 kg Nederland FI. / 101 ) kg United Kingdom 17100 kg Ireland £7 100 kg Italia Lit / 100 kg France FF/ 100 kg 1 2 4 S 6 7 8 21.07 D II a ) 3 44,55 120,00 8,29 35,991 5,923 26 535 145,90 21.07 D II a ) 4 63,82 172,50 11,80 51,555 8,484 38 009 208,99 21.07 D II b ) (5 ) (5 ) (5 ) (5 ) (5 ) (5 ) (5 ) 21.07 F II a ) 1 7,18 19,50 1,34 5,478 0,946 4 277 23,51 21 .07 F II a ) 2 aa ) 9,56 24,50 1,69 6,780 1,527 5 887 30,75 21.07 F II a ) 2 bb) 10,74 27,00 1,86 7,431 1,818 6 693 34,36 2 1 .07 F II a ) 2 cc ) 11,93 29,50 2,04 8,082 2,108 7 498 37,98 21.07 F II b ) 1 8,42 23,00 1,57 6,396 1,111 5015 27,57 2 1 .07 F II b ) 2 aa ) 10,44 27,00 1,85 7,435 1,645 6415 33,65 21.07 F II b ) 2 bb ) 11,63 29,50 2,03 8,086 1,936 7 220 37,26 21.07 F II c ) 1 9,39 25,50 1,75 7,117 1,241 5 595 30,76 21.07 Flic ) 2 aa ) 11,77 30,50 2,10 8,419 1,822 7 206 38,00 21.07 F II c ) 2 bb ) 12,66 32,50 2,23 8,907 2,040 7810 40,71 21.07 F II d ) 1 11,17 30,00 , 2,08 8,428 1,476 6 650 36,56 21.07 F II d ) 2 13,24 34,50 2,38 ' 9,567 1,985 8 059 42,89 21.07 Flic) 13,82 37,50 2,57 10,395 1,829 8 232 45,26 21.07 F III a ) 1 14,36 38,50 2,67 10,956 1,893 8 553 47,03 21.07 F III a ) 2 aa ) 16,74 44,00 3,02 12,258 2,474 10 164 54,26 21.07 F III a ) 2 bb ) 17,92 46,50 3,20 12,909 2,764 10 969 57,88 21.07 F III b ) 1 15,60 42,00 2,90 11,874 2,057 9 292 51,09 21.07 F 1Mb ) 2 17,62 46,50 3,19 12,914 2,591 10 691 57,16 21.07 F III c ) 1 16,57 45,00 3,09 12,595 2,187 9 872 54,28 21.07 F III c ) 2 18,65 49,00 3,39 13,734 2,695 11 281 60,61 21.07 F III d ) 1 18,35 49,50 3,41 13,907 2,422 10 927 60,08 21.07 F III d ) 2 19,24 51,50 3,55 14,395 2,640 11 531 62,79 21.07 F III c ) 19,67 53,00 3,66 14,890 2,599 11 718 64,43 21.07 F IV a ) 1 21,54 58,00 4,01 16,434 2,839 12 830 70,54 21.07 F IV a ) 2 23,92 63,00 4,36 17,736 3,420 14 440 77,77 21.07 F IV b) 1 22,78 61,50 4,24 17,352 3,004 13 568 74,60 21.07 F IV b) 2 24,31 64,50 4,46 18,189 3,377 14 604 79,25 21.07 F IV c) 23,75 64,00 4,42 18,073 3,133 14 148 77,79 21.07 F Va ) 1 32,31 87,00 6,01 24,651 4,258 19 245 105,81 21.07 F V a ) 2 32,90 88,50 6,10 24,977 4,404 19 647 107,62 21.07 F Vb) 33,20 89,50 6,18 25,307 4,376 19 772 108,71 21.07 F VI a F IX (5 ) (5) (5 ) (5) (5 ) (5 ) (5 ) 29.04 C III a ) 1 6,25 * 13,50 0,92 3,545 1,468 4 237 19,02 29.04 C III a ) 2 7,97 21,50 1,48 5,901 1,060 4 747 26,10 29.04 C III b) 1 8,90 19,00 1,31 5,050 2,092 6 036 27,10 29.04 C III b ) 2 11,34 30,50 2,11 8,392 1,507 6 751 37,12 No L 163/8 Official Journal of the European Communities 1 . 7 . 77 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants a octroyer a l' importation et a percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/ Flux / 100 kg Nederland FI. / 100 kg United Kingdom i'/ 1 00 kg Ireland 17100 kg Italia Lit ' 100 kg France FF/ 1 ( IO kg I 2 3 4 S 6 7 X 35.05 A 6,86 14,50 1,01 3,896 1,614 4 656 20,90 38.19 T I a ) 6,25 13,50 0,92 3,545 1,468 4 237 19,02 38.19 T 1 b) 7,97 21,50 1,48 5,901 1,060 4 747 26,10 38.19 Til a) 8,90 19,00 1,31 5,050 2,092 6 036 27,10 38.19 T II b ) 11,34 30,50 2,1 1 8,392 1,507 6 751 , 37,12 (') Ces montants s appliquent Ã partir du 4 juillet 1977 . (') These amounts shall apply from 4 July 1977. ( 3 ) Per le esportazioni nei paesi terzi e gli scambi intracomunitari , l'importo com ­ pensativo monetario deve essere calcolato in funzione delle quantitÃ rispettive di grano tenero, di zucchero e di burro , indicate nell'allegato del regolamento (CEE) n . 1060/69, riferendosi ai coefficienti indicati nella nota (') della parte 5 ¢ Settore del latte e dei prodotti lattiero-caseari ¢ del presente allegato . (') Diese BetrÃ ¤ge sind anwendbar ab 4 . Juli 1977 . (*) Questi importi sono applicabili a partire dal 4 luglio 1977 . (") Deze bedragen zijn van toepassing met ingang van 4 juli 1977 . (') Disse belÃ ¸b anvendes fra den 4 . juli 1977. (J ) Voor uitvoer naar derde landen en in intracommunautaire handel , moet het compenserende bedrag worden berekend naar de respectievelijke hoeveelhe ­ den zachte tarwe , suiker en boter welke zijn aangegeven in de bijlage bij Ver ­ ordening (EEG) nr. 1060/69 , met toepassing van de voetnoot nr. 6 van deel 5 .sector melk en zuivelprodukten" van de onderhavige bijlage . (') Pour pate a tartiner a base de sucre , de cacao en poudre, de matiÃ ¨re grasse vÃ ©gÃ ©tale et de noisettes, ne contenant pas de produits laitiers , le montant com ­ pensatoire monÃ ©taire est calculÃ © en fonction de la quantitÃ © de sucre contenu dans cette marchandise . ( ¢&gt;) Ved udfÃ ¸rsel til tredjelande og ved handel mellem medlemsstaterne skal ud ­ ligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr . 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r under anvendelse af de koefficienter , som er angivet i fodnote 6 til del 5 -MÃ ¦lk og mejeriproduk ­ ter - i dette bilag . (') For paste for spreading on bread manufactured with sugar , cocoa powder , ve ­ getable fat and hazelnuts , containing no milk products , the monetary compen ­ satory amount is calculated in relation to the quantity of sugar contained in the product . (') FÃ ¼r Brotaufstrichpaste , auf der Grundlage von Zucker, Kakaopulver , Pflanzen ­ fett und HaselnÃ ¼ssen , keine Milcherzeugnisse enthaltend , wird der WÃ ¤hrungs ­ ausgleichsbetrag auf Grund der in diesen Waren enthaltenen Mengen an Zuk ­ ker berechnet . (') Ã la demande de l'intÃ ©ressÃ © , le montant compensatoire monÃ ©taire est calculÃ © en tenant compte de la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenue dans la marchandise . (') Per paste da spalmare fatte con zucchero , cacao in polvere , materie grasse ve ­ getali e nocciole , esenti da prodotti lattiero-caseari , l'importo compensativo monetario si calcola in funzione della quantitÃ di zucchero contenuta in tale merce . (') At the request of the interested party the monetary compensatory amount will be calculated on the basis of the actual quantity of skimmed-milk powder con ­ tained in the goods . (4 ) Auf Antrag wird der WÃ ¤hrungsausgleichsbetrag auf Grund der tatsÃ ¤chlich in der Ware enthaltenen Menge an Magermilchpulver berechnet .(') Voor boterhampasta s , vervaardigd uit suiker, cacaopoeder, plantenvet en ha ­ zelnoten , welke geen melkprodukten bevatten , wordt het monetaire compense ­ rende bedrag berekend op basis van de hoeveelheid suiker welke het goed be ­ vat . (*) Su richiesta dell interessato , 1 importo compensativo monetario Ã ¨ calcolato prendendo in considerazione il quantitativo reale di latte scremato in polvere contenuto nella merce . (') For smÃ ¸rbart pÃ ¥lÃ ¦g fremstillet pÃ ¥ grundlag af sukker, kakaopulver, vegetabilsk fedt og hasselnÃ ¸dder, men uden indhold af mÃ ¦lkeprodukter, beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af mÃ ¦ngden af sukkerindholdet i va ­ ren . (') Op verzoek van de belanghebbende wordt het monetaire compenserende be ­ drag berekend op basis van de werkelijke hoeveelheid magere-melkpoeder welke het goed bevat . (2 ) Montants applicables , selon le cas, aux marchandises relevant des sous positions 21.07 F VI Ã F IX . (4 ) PÃ ¥ forespÃ ¸rgsel af de interesserede parter vil de monetÃ ¦re udligningsbelÃ ¸b bli ­ ve beregnet pÃ ¥ grundlag af den reelle mÃ ¦ngde af skummetmÃ ¦lkspulver inde ­ holdt i varen . ( 2 ) Amounts applicable as appropriate on goods falling under subheadings 21.07 F VI to IX . ( 2 ) BetrÃ ¤ge , die je nach Fall auf die Waren der Tarifstellen 21.07 F VI bis IX an ­ wendbar sind . ( 5 ) Montant rÃ ©sultant de 1 application aux quantitÃ ©s respectives de cÃ ©rÃ ©ales ou de produits issus de leur transformation , de sucre ou de lait ou de produits laitiers , contenus dans la marchandise, du montant compensatoire applicable , selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat . (*) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 F VI a IX . ( 2 ) De bedragen die , naar gelang van het geval , op de produkten van onderverde ­ ling 21.07 F VI tot en met IX van toepassing zijn . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products, con ­ tained in the goods . Apply to these quantities the compensatory amounts ap ­ plied when such products are traded as such . (2 ) De belÃ ¸b der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer under positionerne 21.07 F VI til XI respektive . ( J ) Pour les exportations vers les pays tiers et les Ã ©changÃ ©s intracommunautaires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨glement (CEE) n » 1060/69, en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s au renvoi (') de la partie 5 ¢ secteur du lait et des produits laitiers ¢ de la prÃ ©sente annexe. ( 5 ) Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbeitungserzeugnissen , an Zucker, an Milch oder Milcherzeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . (5 ) Importo risultante dall applicazione ai quantitativi rispettivi di cereali o di prodotti derivati dalla loro trasformazione di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce, dell'importo compensativo applicabile , secondo la loro specie , ai detti prodotti agricoli scambiati come tali . ( J ) For exports to third countries and intra-Community trade, the compensatory amount shall be calculated on the basis of the respective quantities of com ­ mon wheat , sugar and butter shown in the Annex to Regulation (EEC) No 1060/69, with reference to the coefficients shown in footnote (4) of Part 5 'Milk and milk products ' of this Annex . ( s ) Bedrag voortvloeiende uit toepassing op de onderscheidene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten , suiker of melk of zuivelprodukten , van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveran ­ derde vorm worden verhandeld . (5 ) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft, wird der Ausgleichsbetrag auf Grund der jeweiligen Mengen an Weichweizen, Zucker und Butter berechnet, die im Anhang der Verordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind , unter Bezugnahme auf die Koeffizienten , die in der FuÃ note (') des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind . (5 ) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive indeholdte mÃ ¦ngder af korn og produkter, hvori korn indgÃ ¥r , sukker eller mÃ ¦lkeprodukter at anvende de udligningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne . 1 . 7 . 77 Official Journal of the European Communities No L 163/9 ANNEX II Coefficients provided for in Article 4 (3) of Regulation (EEC) No 1380/75 Products Member States 1 .  Beef and veal  Milk and milk products  of Regulation (EEC) No 1059/69  Pigmeat "  Sugar and isoglucose Germany Benelux Ireland Italy United Kingdom France 0.925 0.925 0.925 0.907 0.925 0.986 0.986 0.986 0.986 0.986 1.046 1.046 1.046 1.046 1.046 1.148 1.148 1.148 1.148 1.148 1.323 1.363 1.323 1.323 1.323 1.145 1.145 1.145 1.145 1.145 2 .  Cereals )  Eggs and poultry and albumins ) 0.907 0.986 1.117 1.228 1.363 1.175  Wine )